2DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.

2. 	Applicant’s response filed on November 18, 2020 have been considered.  Claims 1, 7, and 13 have been amended.  Claims 1-18 are pending.

Claim Rejections - 35 USC § 103

3.	 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 
          4.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Houston (U.S. 2008/0103978 A1), in view of Mears et al. (U.S. 2008/0263579 A1), hereinafter “Mears”, in view of Ramaswamy et al. (U.S. 2007/0040934 A1), hereinafter “Ramaswamy”, further in view of Wang et al. (U.S. 2002/0126869 A1), hereinafter “Wang”.
Referring to claims 1, 13:
i.	Houston teaches:
     	           A non-transitory computer readable medium comprising computer readable instructions that, when executed, cause a processor of a media presentation device to at least: 
                      present, via a display, a graphical enable button that, when selected, is to enable monitoring functionality implemented by the media presentation device, the monitoring functionality to monitor media presented by the media presentation device, the monitoring functionality to be disabled by default (see Houston, [0021] ‘a display device 101 [i.e., the media presentation device ] and a remote control device 115 for trigger to activate audience measurement [i.e., where the audience measurement corresponding to the monitoring functionality ].  Example triggers include,… audience member 170 selecting media content via the cooperative media handler 150,’; [0080] ‘allow the audience member 170 to interactively select whether to opt-in or opt-out of the various business rules (terms) by pressing virtual buttons [i.e., the graphical enable button ], inserting virtual checkmarks, etc., via the electronic interface .’); 
                     detect a first user input corresponding to selection of the graphical enable button (see Houston, [0030] ‘The consumer then selects the protected media content for presentation using any appropriate technique (e.g., via a media handler menu/input selection, via accessing a link in an Internet browser, etc.).’; [0080] ‘allow the audience member 170 to interactively select whether to opt-in or opt-out of the various business rules (terms) by pressing virtual buttons [i.e., the graphical enable button ], inserting virtual checkmarks, etc., via the electronic interface .’); and 
                     in response to detection of the first user input:  
          enable the monitoring functionality implemented by the media presentation device (see Houston, [0067] ‘the cooperative DRM 160 waits for a trigger to activate audience measurement.  Example triggers include,… audience member 170 selecting media content via the cooperative media handler 150,’);  
           transmit, via a network interface, information to a remote monitoring entity (see Houston, [0021] ‘The example media processor 105 also includes one or more ports 130 to provide a media measurement entity [i.e., the remote monitoring entity ] 135 with access to the media processor 105 for possible measurement of media content processed by the media processor 105’). 
           However, Houston does not explicitly disclose the monitoring functionality installed in the media presentation device at a time of manufacture of the media presentation device.
		However, Houston does not explicitly disclose a watermark generator, inserting a first watermark corresponding to application identification, a second 
	ii.	Mears disclose the monitoring functionality installed in the media presentation device at a time of manufacture of the media presentation device (see Mears, [0121] ‘the media measurement entity and media player manufacturer [i.e., at a time of manufacture ]/vendor may partner to install the portable meter 32 [i.e., the monitoring functionality ], 230, or 240 into the portable media player 26 [i.e., the media presentation device ] and only enable the portable meter if the consumer agrees to be metered.  If agreement is given, then the portable meter is enabled and the user's media consumption via the media player 26 is thereafter monitored.’)
	iii.	A person of ordinary skill in the art would have been motivated at the time of invention to apply the teaching of Mears into the system of Houston such that the monitoring functionality installed in the media presentation device at a time of manufacture of the media presentation device.  Houston teaches “This disclosure relates generally to audience measurement, and, more particularly, to digital rights management systems and methods for audience measurement.” (see Houston, [0002]). Therefore, Mears’s teaching could enhance the system of Houston, because Mears teaches “This disclosure relates generally to audience measurement and, more 
particularly, to methods and apparatus for metering portable media players.” (see Mears, [0002]).
	iv.	Ramaswamy discloses a watermark generator, inserting a second watermark corresponding to the media identification, a lookup table for identification information, and updating the lookup table (see Ramaswamy, [0043] ‘other data (e.g., watermark data) generated by the data generator 228.’; [0083] ‘The extracted watermark information may be used to identify the media sources and/or programs’; [0089] ‘insert audience measurement information in the contiguous data spaces created thereby as well as insert watermark data [i.e., generating a watermark, inserting the watermark ]’; [0116] ‘To provide such a dynamic mapping, an array PID[k], where k=1 to N for N minor channels, may be used to provide the dynamically allocated AC-3 data stream identifiers [i.e., identifier information ] corresponding to each of the available minor channels.  The array PID[k] may be updated [i.e., where ‘array PID(k) may be a table such as that shown above as Table 7.’).
v.	A person of ordinary skill in the art would have been motivated at the time of invention to apply the teaching of Ramaswamy into the system of to include a watermark generator, inserting a watermark, a lookup table for identification information, and updating the lookup table.  Houston teaches “digital rights management systems and methods for audience measurement.” (see Houston, [0002]). Therefore, Ramaswamy’s teaching could enhance the system of Houston, because Ramaswamy discloses a method “to insert audience measurement data (e.g., ancillary codes, metadata, watermark data, etc.) in a compressed audio/video content bit stream.” (see Ramaswamy, [0043]).
vi.	Wang further disclose the generating a first watermark corresponding to the application identification (see Wang, [0123] ‘The grammar element application-id is an optional identification tag in the watermark to help identify the particular application associated with the content’)
	In addition, Wang further discloses the second watermark corresponding to the content identification (see Wang, [0119] ‘content-info-list’).
vii.	A person of ordinary skill in the art would have been motivated at the time of invention to apply the teaching of Wang into the system of to include a first watermark corresponding to the application identification.  Houston teaches “digital rights management systems and methods for audience measurement.” (see Houston, [0002]). Therefore, Wang’s teaching could enhance the system of Houston, because including a first watermark corresponding to the application identification could enhance the system of audience measurement.
Referring to claim 7:
i.	Houston teaches:
     	           A media presentation device comprising: 

                	memory including machine readable instructions (see Houston, fig. 1, item 110); and 
               	 processor circuitry to execute the machine readable instructions to at
least (see Houston, fig. 1, item 110): 
                 	 present, via a display, a graphical enable button that, when selected, is to enable monitoring functionality implemented by the media presentation device, the monitoring functionality to monitor media presented by the media presentation device, the monitoring functionality to be disabled by default (see Houston, [0021] ‘a display device 101 [i.e., the media presentation device ] and a remote control device 115 for controlling…the display device 101’; [0029] ‘in a default configuration in which measurement of media content is disabled’; [0067] ‘the cooperative DRM 160 waits for a trigger to activate audience measurement [i.e., where the audience measurement corresponding to the monitoring functionality ].  Example triggers include,… audience member 170 selecting media content via the cooperative media handler 150,’; [0080] ‘allow the audience member 170 to interactively select whether to opt-in or opt-out of the various business rules (terms) by pressing virtual buttons [i.e., the graphical enable button ], inserting virtual checkmarks, etc., via the electronic interface .’); 
                 	detect a first user input corresponding to selection of the graphical enable button (see Houston, [0030] ‘The consumer then selects the protected media content for presentation using any appropriate technique (e.g., via a media handler menu/input selection, via accessing a link in an Internet browser, etc.).’; [0080] ‘allow the audience member 170 to interactively select whether to opt-in or opt-out of the various business rules (terms) by pressing virtual buttons [i.e., the graphical enable button ], inserting virtual checkmarks, etc., via the electronic interface .’); and 
                  	in response to detection of the first user input: 
                  	enable the monitoring functionality implemented by the media presentation device (see Houston, [0067] ‘the cooperative DRM 160 waits for a trigger to activate audience measurement.  Example triggers include,… audience member 170 selecting media content via the cooperative media handler 150,’); and 
media measurement entity [i.e., the remote monitoring entity ] 135 with access to the media processor 105 for possible measurement of media content processed by the media processor 105’).
            However, Houston does not explicitly disclose the monitoring functionality installed in the media presentation device at a time of manufacture of the media presentation device.
		However, Houston does not explicitly disclose a watermark generator, inserting a first watermark corresponding to application identification, a second watermark corresponding to media identification, a lookup table for identification information, and updating the lookup table.
	ii.	Mears disclose the monitoring functionality installed in the media presentation device at a time of manufacture of the media presentation device (see Mears, [0121] ‘the media measurement entity and media player manufacturer [i.e., at a time of manufacture ]/vendor may partner to install the portable meter 32 [i.e., the monitoring functionality ], 230, or 240 into the portable media player 26 [i.e., the media presentation device ] and only enable the portable meter if the consumer agrees to be metered.  If agreement is given, then the portable meter is enabled and the user's media consumption via the media player 26 is thereafter monitored.’)
	iii.	A person of ordinary skill in the art would have been motivated at the time of invention to apply the teaching of Mears into the system of Houston such that the monitoring functionality installed in the media presentation device at a time of manufacture of the media presentation device.  Houston teaches “This disclosure relates generally to audience measurement, and, more particularly, to digital rights management systems and methods for audience measurement.” (see Houston, [0002]). Therefore, Mears’s teaching could enhance the system of Houston, because Mears teaches “This disclosure relates generally to audience measurement and, more 
particularly, to methods and apparatus for metering portable media players.” (see Mears, [0002]).
watermark data) generated by the data generator 228.’; [0083] ‘The extracted watermark information may be used to identify the media sources and/or programs’; [0089] ‘insert audience measurement information in the contiguous data spaces created thereby as well as insert watermark data [i.e., generating a watermark, inserting the watermark ]’; [0116] ‘To provide such a dynamic mapping, an array PID[k], where k=1 to N for N minor channels, may be used to provide the dynamically allocated AC-3 data stream identifiers [i.e., identifier information ] corresponding to each of the available minor channels.  The array PID[k] may be updated [i.e., where ‘array PID(k) may be updated’ corresponding to ‘updating the lookup table’ ] (i.e., kept consistent with current identifier allocation) by parsing allocation information from the PSI and PSIP tables described above. Once the dynamically allocated identifier used to identify audio information associated with a particular minor channel, the source identifier (SID) associated with that minor channel may be determined using, for example, a table such as that shown above as Table 7.’).
v.	A person of ordinary skill in the art would have been motivated at the time of invention to apply the teaching of Ramaswamy into the system of to include a watermark generator, inserting a watermark, a lookup table for identification information, and updating the lookup table.  Houston teaches “digital rights management systems and methods for audience measurement.” (see Houston, [0002]). Therefore, Ramaswamy’s teaching could enhance the system of Houston, because Ramaswamy discloses a method “to insert audience measurement data (e.g., ancillary codes, metadata, watermark data, etc.) in a compressed audio/video content bit stream.” (see Ramaswamy, [0043]).
vi.	Wang further disclose the generating a first watermark corresponding to the application identification (see Wang, [0123] ‘The grammar element application-id is an optional identification tag in the watermark to help identify the particular application associated with the content’)

vii.	A person of ordinary skill in the art would have been motivated at the time of invention to apply the teaching of Wang into the system of to include a first watermark corresponding to the application identification.  Houston teaches “digital rights management systems and methods for audience measurement.” (see Houston, [0002]). Therefore, Wang’s teaching could enhance the system of Houston, because including a first watermark corresponding to the application identification could enhance the system of audience measurement.
Referring to claims 2, 8, 14:
Houston, Mears, Ramaswamy, and Wang further disclose:
	 	the graphical enable button (see Houston, [0080] ‘allow the audience member 170 to interactively select whether to opt-in or opt-out of the various business rules (terms) by pressing virtual buttons [i.e., the graphical enable button ], inserting virtual checkmarks, etc., via the electronic interface .’), the power on (see Houston, [0022] ‘television’; [0024] ‘on/off control’; [0032] ‘activated’).   
Referring to claims 3, 9, 15:
Houston, Mears, Ramaswamy, and Wang further disclose:
                     present, via the display, a graphical disable button that, when selected, is to disable the monitoring functionality implemented by the media presentation device (see Houston, [0059] ‘the panelist processor 245 to process input commands and/or information provided by the audience member 245.’);
                     detect a second user input corresponding to selection of the graphical disable button (see Houston, [0059] ‘Such input commands…a decision to opt out of an audience measurement panel’; [0080] ‘the audience member 170 may interactively opt-in or opt-out’); and 
                     disable the monitoring functionality implemented by the media presentation device in response to detection of the second user input (see Houston, [0066] ‘If the audience member 170 has opted out…disable audience measurement’).
Referring to claims 4, 10, 16:
Houston, Mears, Ramaswamy, and Wang further disclose:

    	Referring to claims 5, 11, 17:
Houston, Mears, Ramaswamy, and Wang further disclose:
                 	present a form via the display in response to the detection of the first user input, the form to request the demographic information (see Houston, [0079] ‘the audience member provides his or her demographic information to the media measurement entity 135’; [0080] ‘display in a human-readable form’).
Referring to claims 6, 12, 18:
Houston, Mears, Ramaswamy, and Wang further disclose:
                      access an identifier received, via a network interface, from the remote monitoring entity, the identifier to identify the monitoring information to the remote monitoring entity (see Houston, [0028] ‘identification tags, metadata, etc.’; [0052] ‘a list identifying trusted media measurement entities’; [0092] ‘identities of audience member(s)…identity identification data’).
 
Response to Arguments
5.	Applicant's arguments filed on November 18, 2020 have been fully considered. Independent claims have been amended to include new limitations.  However, upon further consideration, a new ground(s) of rejection is being made in view of Wang.  Applicant’s arguments related to the new limitations are moot due to the new ground(s) of rejection.
Conclusion
	
        	6.	Prior art cited but not used are considered to be relevant:
	(a)	Althoff, Oliver T. et al.( US 20030018587 A1) disclose Checkout system for on-line, card present equivalent interchanges;
	(b)	Levy, Kenneth L. et al.( US 20020033844 A1) disclose Content sensitive connected content;

	(d)	Ikeda; Keiichi et al. (US 20070150961 A1) disclose Data-use restricting system, data-use restricting method, and computer product;
	(e)	Watson; Stephen (US 20070174623 A1) disclose Detecting collusion among multiple recipients of fingerprinted information;
	(f)	Rodriguez; Tony F. et al. (US 20060018507 A1) disclose Digital watermarking methods, programs and apparatus. 

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
                       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEILIANG PAN/
Examiner, Art Unit 2492

 

/TAE K KIM/Primary Examiner, Art Unit 2492